Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/22 has been entered.
 

Claim Interpretation
Claim 9 includes the limitation “a thick portion”, this is not being considered an indefinite relative term for not having a specific value or range associated with it.  This is considered definite as it considered to require a portion that is thicker than other portions and would be understood by one skilled in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over SHIH (U.S. PGPub 2012/0211211), in view of Meyer, IV et al. (U.S. Patent 7,599,185) and Zhesheng (CN203086911).
Regarding claim 1, SHIH teaches a heat dissipating plate (element 10); and a sheet-shaped heat pipe (element 30) disposed on the metal plate (per fig. 1-4); wherein the plate includes a recess (element 50)  which is defined by a bottom and a side wall (per fig 2-3), and has no opening at the bottom (as shown in fig. 2-3); the sheet-shaped heat pipe includes: a sheet-shaped container (per fig. 2-3 element 30  meets this broad requirement); the sheet-shaped heat pipe is disposed in the recess (per fig. 2-3).              
SHIH does not expressly teach the plate is a metal plate.  It is well known in the art to make a heat dissipation plate of metal as shown by Meyer (element 10, col. 2, ln 47-53), the motivation for such is the easy availability, workability, and well known heat transfer characteristics of metals. 
SHIH does not expressly teach the sheet-shaped heat pipe includes: a sheet-shaped container with a wick sealed in the container and a working fluid sealed in the container; the sheet-shaped container includes a first metal sheet and a second metal sheet; the first metal sheet and the second metal sheet have different thicknesses from each other; the first metal sheet and the second metal sheet are superposed and at least partially bonded to provide a closed internal space therebetween.  Zhesheng teaches the sheet-shaped heat pipe (fig. 3) includes: a sheet-shaped container (fig. 3); a wick (element 4) sealed in the container; and a working fluid (para. 52, “working fluid”) sealed in the container; the sheet-shaped container includes a first metal sheet (element 2) and a second metal sheet (element 1); the first metal sheet and the second metal sheet have different thicknesses from each other (per fig. 3 they differ at element 100); the first metal sheet and the second metal sheet are superposed and at least partially bonded to provide a closed internal space therebetween (per fig. 3-4, and para. 0052 “attached” meets this broad limitation).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the SHIH could utilize the heat pipe/vapor chamber of Zhesheng, the motivation to do so is to increase the heat exchange efficiency (para. 0053).
Regarding claim 2, Zhesheng further teaches a thickness of the first metal sheet is larger than a thickness of the second metal sheet (per fig. 3).  The incorporation of this would be the same as in claim 1 above, with the same motivation.
Regarding claim 4, Zhesheng teaches the metal plate (see 112 above) and the sheet-shaped heat pipe are bonded (per fig. 3-4, and para. 0052 “attached” meets this broad limitation, this limitation does not define how the bonding occurs or structure required, thus the assembly taught meets the limitation).  The incorporation of this would be the same as in claim 1 above, with the same motivation.
Regarding claim 6, SHIH teach the plate and the sheet-shaped heat pipe are mechanically fixed (the screws (element 61 cause compression creating a mechanical fixing of elements that meet his claim limitation).
Regarding claim 7, SHIH teaches the plate and the sheet-shaped heat pipe are mechanically fixed by at least one of screw holes (element 41, it is noted the clam does not require the holes specifically in the plate or heat pipe, just the general use of such in the fixing).
Regarding claim 9, Zhesheng teaches at least one of the first metal sheet and the second metal sheet includes a first portion and a second portion, and the first portion is thicker than the second portion (see annotated f3 below).     
    PNG
    media_image1.png
    234
    615
    media_image1.png
    Greyscale

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over SHIH (U.S. PGPub 2012/0211211), in view of Meyer, IV et al. (U.S. Patent 7,599,185) and Zhesheng (CN203086911), and in further view of Nikfar (U.S. Patent 7,342,788).
Regarding claim 5, Zhesheng does not teach the metal plate (see 112 above) and the sheet-shaped heat pipe are bonded with at least one of solder, a conductive adhesive, and a thermal conductive tape.  Nikfar teaches the plate (element 10) and the heat pipe (elements 30) are bonded with at least one of solder or a conductive adhesive (col. 5, ln 1-11).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that SHIH could utilize the heat bonding of Nikfar, the motivation to do so is to have a thermally conductive bond to increase security and heat transfer.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over SHIH (U.S. PGPub 2012/0211211), in view of Meyer, IV et al. (U.S. Patent 7,599,185) and Zhesheng (CN203086911), and in further view of Honmura et al. (U.S. PGPub 2015/0077929).
Regarding claim 8, SHIH is silent as to a thickness of the sheet-shaped heat pipe (see 122b above) is about 0.5 mm or less.  Honmura teaches a thickness of the sheet-shaped heat pipe is about 0.5 mm or less (para. 0033).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the heat pipe of SHIH and Zhesheng could be modified to have the size of Honmura, the motivation to do so is to effortlessly install it even in a thin chassis (para. 0033).

Response to Arguments
Applicant’s arguments with respect to claim(s)  dated 8/17/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOEL M ATTEY/Examiner, Art Unit 3763